Citation Nr: 1410827	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for Hill-Sachs deformity of the acromioclavicle joint and degenerative arthritic changes of the right shoulder.

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to January 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared and testified at a personal hearing in January 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

The Veteran contends that his right shoulder disability and GERD are more severe than contemplated by his current 10 percent ratings.  During his January 2012 hearing, the Veteran testified that he is unable to raise his arm from his body more than four to six inches without it "catching" and causing him pain.  He stated that during the 2010 VA examination he raised his arm as high as was possible, regardless of the pain.  He reported pain with initial movement, and pain throughout movement.  He also testified that he did not raise his arm more than one time.  He described weakness, tingling, and numbness of his right arm and hand.  He stated that the scar tissue from his right shoulder surgery limited his range of motion, and the surgery affected his right biceps muscle.  He indicated he thought his right arm and shoulder muscles had some degree of "atrophy."

Regarding his claim for an increased rating for GERD, the Veteran described symptoms of pyrosis and regurgitation.  He stated that he would throw up acid several times a week, and that he had on occasion thrown up blood.  He also testified that his dentist had commented on the enamel on his teeth having been affected by his frequent vomiting.  He also stated that he had sternum pain from his GERD, which did not extend to his arm.  Over the prior 12 months, the Veteran reported weight loss of 25 pounds.  He felt that his health was deteriorating.  

In May 2010, the Veteran was afforded VA examinations.  The joint examination involved testing the Veteran's range of motion, and the examiner noted that repetitive testing was completed.  The examiner did not review the claims file in conjunction with the examination, as it was not available.  The examination did not address the Veteran's contentions that he has neurological and muscular symptoms associated with his right shoulder disability.  The examination also did not evaluate any scars the Veteran may have had as a result of his 2009 surgery.  As the Veteran has indicated that his symptoms have worsened since the 2010 examination, and he has brought up additional symptoms in his 2012 hearing, he should be scheduled for a current VA examination.

The esophageal examination the Veteran was afforded included a medical history obtained from the Veteran, as his claims file was not available, and a physical examination.  The examiner did not have access to the Veteran's service treatment records or ongoing VA treatment records.  The examiner did not address the Veteran's reported burning sensation to his sternum and did not address whether he had "considerable impairment of health."  Since the May 2010 VA examination, evidence added to the claims file has included an abdominal ultrasound, colonoscopy, and additional VA medical records addressing the Veteran's "severe esophageal erosion."  On remand, the Veteran should be afforded an updated examination to address the current severity of his GERD. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any treatment for his right shoulder and GERD since discharge from service, to include any outstanding treatment records from Moore Orthopedic.  Thereafter, the AOJ must take appropriate action to secure any identified records.  If the AOJ cannot locate any records that have not been previously added to the claims file it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran must be scheduled for another VA joints examination.  The entire claims file, including a copy of this remand, and access to virtual records, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

To the extent possible, the examiner should address the Veteran's limitation of motion in connection with his right shoulder disorder.  The examiner should address whether there is other impairment of the right humerus, including disability tantamount to a loss of the humerus head, nonunion, fibrous union, or recurrent dislocation of the humerus.  If recurrent dislocation is found, the examiner must address whether there are frequent episodes and guarding of all arm movements. 

The examiner should also assess the extent and impact of any pain and weakness, specifically addressing whether any pain exhibited during range of motion studies functionally limits the Veteran's ability to perform normal movements.  With regard to range of motion testing, the examiner must report at what point (in degrees) pain is elicited (including repetitive testing), as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  All functional losses affecting the right shoulder must be equated to additional loss of motion (stated in degrees beyond any loss of motion shown clinically).

The examiner should address the Veteran's contentions that he has muscle atrophy and neurological symptoms associated with his right shoulder surgery.

The examiner should assess any scars associated with the Veteran's right shoulder injury as well.

3.  Schedule the Veteran for a VA examination to address his claim for an increased rating for GERD.  The examiner is to review the claims file and any additional records, to include records added to Virtual VA.  Following a review of the claims file and the May 2010 VA examination report, the examiner should address the severity of the Veteran's GERD. 

Specifically, the examiner should describe the Veteran's symptoms of GERD (to include anemia, dysphagia, pyrosis, and regurgitation), and to address whether his symptoms are productive of considerable impairment of health.  The Veteran testified in 2012 that he lost 25 lbs. in the prior year, which he felt was due to his GERD.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

4.  Review all of the newly associated evidence and argument in the claims file and readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


